This is a motion to dismiss writ of error in the above styled and numbered cause, filed herein by the defendant in error, because no brief has been filed herein by either party to this cause, either in this court or in the court below. The district court of Potter county, Tex., wherein this cause was tried, convened on July 11, 1910, adjourned October 1, 1910, and the judgment in this cause was rendered August 31, 1910. Plaintiff in error filed its petition and bond for writ of error October 11, 1910. Citation in error was filed November 9, 1910, and transcript filed in the Court of Civil Appeals for the Second Supreme Judicial District at Ft. Worth on January 9, 1911, and the cause was duly transferred to this court by order of the Supreme Court.
Article 1417, Revised Statutes 1895, is as follows: "Not less than five days before the time of filing the transcript in the Court of Civil Appeals, the appellant or plaintiff in error shall file with the clerk of the district court a copy of his brief, which shall be by the clerk deposited with the papers in the cause, with the date of filing endorsed thereon the clerk shall forthwith give notice to the appellee or defendant in error or his attorney of record of the filing of such brief and that in twenty days after such notice the appellee or defendant in error shall file a copy of said brief with the clerk of the court below and with the clerk of civil appeals, four copies."
As stated by appellee in its motion, no brief has ever been filed by appellant in this cause, and the same having been duly submitted October 14, 1911, an absolute disregard on the part of the appellant of the provisions of the statute as above quoted is shown, and, appellant having made no effort to show any reason for disregarding the same, it therefore becomes our duty to grant appellee's motion and dismiss this appeal, and it is accordingly so ordered. Suderman-Dolson Co. v. Carson et al.,122 S.W. 401; Bowden v. Patterson, 108 S.W. 177; Lopez v. Vogis et al.,78 S.W. 239.